DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “capture module”, “registration module”, “adaptation module”, and “outcome module” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 3 is objected to because of the following informalities:  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). In this case, claim 3 lines 11 and 13, each sentence ends with a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the intra-operative image" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the digital grid" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “the image” in line 8, however it’s unclear whether it is referring to “a digital radiographic image” in line 5 or “an anatomical image” in line 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Penenberg et al. (Pub. No. US 20140378828) in view of Patent No. US 6,470,207.
Regarding claim 1, Penenberg teaches a deformed digital dimensioned grid selected from the group consisting of multiple lines (a geometrical pattern or complex pattern of lines or geometries), a number (“35” in fig. 7A) and a letter (fig. 7A such as “L”) corresponding to a surgical variable configured to be superimposed on an intra-operative anatomical image, wherein the deformed digital dimensioned grid matches a quantitative warp (rotation/alignment) amount within an intra operative anatomical image [Abstract; fig. 5 unit 502, fig. 7A unit 712, 715 and related description; Para. 28 “Using the grid 502, the image orientation can be verified and adjusted. For example, the image 500 can be rotated by any degree, flipped, inverted, or otherwise adjusted, and processed further as discussed below”;  Para. 31 “Gridlines 502 may be displayed on the image frame 204 as a guide for proper alignment”. Since the term “deformed” is a relative term and the claim does not explicitly state what deformed grid is/means, examiner grid. Examiner also interpreted the gird lines in figures, mentioned above, to be complex and geometries”].  
However, Penenbereg doesn’t explicitly teach a calibration array selected from the group consisting of a line and a shape matching an anatomical feature. 
Simon teaches a calibration array (calibration markers) selected from the group consisting of a line/shape matching an anatomical feature [Col. 7 lines 2-6 “Calibration markers 111 are rigidly arranged in predetermined patterns in one or more planes in the path of the x-rays and are visible in the recorded images”; Col. 18 lines 17-25 “Computer 120 uses these points to define a line 1602 in the image, or more generally, the computer defines plane 1603 (shown in FIG. 16B) to include the two points and the linear projections of these two points dictated by the calibration transformation. More intuitively, a first order approximation of plane 1603 can be thought of as the plane passing through the two points perpendicular to the image plane.”]. 

	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Penenbereg the ability to incorporate calibration array selected from the group consisting of a line/shape matching  as taught by Simon since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Penenbereg in view of Simon all claim limitation as stated above. Furthermore, Simon teaches wherein the calibration array is attached to an image intensifier (camera) of a C arm of an imaging system [fig. 1 unit 103, 111 and related description].

				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/Primary Examiner, Art Unit 2666